WiNsnow, C. J.
(concurring). I agree entirely with the result in this case, but I fear that the opinion may be erroneously construed by some as intimating that the defendant’s liability is wholly or partially a contract liability. Such, of course, is not the case. The defendant made no contract with the plaintiff and its liability is solely a tort liability. The principles on which that liability is founded are simple and may be thus stated: (1) A property owner in possession is liable in tort to an invitee, who is exercising ordinary care, in case of injury resulting from a breach of the owner’s duty to keep the premises in reasonably safe condition. (2) When, however, the owner leases the premises by ordinary lease, he commits their care and the duty to keep them reasonably safe to the tenant (as he lawfully may), and hence he is relieved of liability for defects arising during the tenancy by reason of the tenant’s neglect to perform that duty. (3) If, however, the landlord covenants with the tenant to keep the premises in repair, he thereby elects not to surrender the duty of care and is manifestly and logically liable for breach of that duty to the same extent as if no lease had been made.